DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant argument with respect to the Election/Restriction requirement mailed on 10/07/2020 is persuasive. The Election/Restriction requirement is withdrawn.
Status of Claims
Claims 1-23 are pending.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20170135530 A1
Macleod et al.  hereinafter Macleod
US 20180100754 A1
KUMAR et al. hereinafter KUMAR
US 20170190565 A1
Proper et al. hereinafter Proper
US 6539797 B2
Livingston et al. hereinafter Livingston



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 11-12, 14, 17-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macleod.
With respect to claim 1, Macleod discloses a fluid dispenser (dispenser 1 for dispensing a liquid LQ) comprising: 
a dispenser housing (housing 12) configured to hold a reservoir of fluid for dispensing (container 2); 
a drive assembly (dispensing actuator 13) configured to interact with the reservoir of fluid to cause dispensing of the fluid therefrom (¶[0050] discloses the dispensing actuator 13 provides dispensing means for dispensing the liquid LQ from the container 2); 
a fluid detection sensor (capacitive sensor 14) positioned within the dispenser housing proximate the reservoir (¶[0051] discloses the capacitive sensor 14 is adapted to be positioned proximal to the bottom wall 3 of the container 2) and configured to detect a capacitance level within the reservoir (¶[0052] discloses the capacitive sensor 14 is configured to detect changes in the capacitance and, thereby, to estimate the quantity of liquid LQ in the container 2); and 
a controller (second processor 29) configured to: 
determine, based on data received from the fluid detection sensor, a change in a level of fluid of the reservoir across a dispense (¶[0055] discloses the second processor 29 estimate the quantity of the liquid LQ in the container 2 in dependence on the received capacitance signal SIG1); 
determine, based on the change in the level of fluid in the reservoir across the dispense (¶[0055] discloses the capacitance signal SIG1 changes in proportion to changes in the quantity of the liquid LQ in the container 2), an instance in which the level of fluid within the reservoir reaches a threshold level of fluid (¶[0012] discloses the processor may be configured to estimate the quantity of liquid in the container in proportion to the received capacitance signal above a lower signal threshold and/or below an upper signal threshold); and 
cause, in an instance in which the level of fluid within the reservoir reaches the threshold level of fluid, a threshold operation to occur (¶[0056] discloses the second processor 29 receives the capacitance signal SIG1 and identifies the applicable capacitance band(threshold level)), wherein the threshold operation comprises at least one of indication of a notification on an interface of the fluid dispenser (¶[0061] discloses the dispenser 1 may optionally comprise a display unit to provide a visual indication of the amount of liquid LQ remaining), transmission of an alert or information to a remote computing device (¶[0059] discloses the electronic control unit 15 outputs the quantity estimation signal SIG2 to the transmitter 35 for wireless transmission to the base station 37), or modification of an operating parameter of the fluid dispenser.
With respect to claim 5, Macleod discloses the fluid dispenser of claim 1, wherein the reservoir (container 2) comprises a main body portion (as shown in FIG. 2, the container 2 comprises a bottom wall 3, a sidewall 4 and a top wall 5) and a nozzle portion (dispensing nozzle 10), wherein the reservoir is configured to be positioned with the nozzle portion vertically below the main body portion (Fig. 2 further illustrates the reservoir nozzle portion is positioned vertically below the main body portion), wherein the fluid detection sensor is positioned proximate the nozzle portion and oriented to detect the capacitance level of fluid within the nozzle portion (¶[0049 and 52] discloses capacitive sensor 14 located underside of bottom wall 3. The capacitive sensor 14 is configured to detect changes in the capacitance and, thereby, to estimate the quantity of liquid LQ in the container 2.; Fig. 2 illustrates dispensing nozzle 10 is provided at the bottom wall 3).
With respect to claim 11, Macleod discloses the fluid dispenser of claim 1, wherein the reservoir (2) comprises a main body portion (Items illustrated in Fig. 2 from 3-5) and a nozzle portion (10), wherein the reservoir is configured to be positioned with the nozzle portion vertically below the main body portion (Fig. 2 further illustrates the reservoir nozzle portion is positioned vertically below the main body portion), wherein the fluid detection sensor is positioned proximate a bottom of the main body portion of the reservoir (¶[0058] discloses the capacitive sensor 14 positioned against the underside of bottom wall 3).
With respect to claim 12, Macleod discloses the fluid dispenser of claim 11, wherein the fluid detection sensor is oriented generally upwardly and extends across a width of the bottom of the main body portion (Fig. 2 and 3 illustrate sensor 14 upward extension with respect to the bottom of the container).
With respect to claim 14, Macleod discloses a system comprising: 
a fluid dispenser (dispenser 1 for dispensing a liquid LQ) comprising: 
a dispenser housing (housing 12) configured to hold a reservoir of fluid for dispensing (container 2), wherein the reservoir comprises a main body portion (the container 2 comprises a bottom wall 3, a sidewall 4 and a top wall 5)  and a nozzle portion (dispensing nozzle 10); 
dispensing actuator 13) configured to interact with the reservoir of fluid to cause dispensing of the fluid therefrom (¶[0050] discloses the dispensing actuator 13 provides dispensing means for dispensing the liquid LQ from the container 2); 
a fluid detection sensor (capacitive sensor 14) positioned within the dispenser housing proximate the reservoir (¶[0051] discloses the capacitive sensor 14 is adapted to be positioned proximal to the bottom wall 3 of the container 2) and configured to detect a capacitance level within the reservoir (¶[0052] discloses the capacitive sensor 14 is configured to detect changes in the capacitance and, thereby, to estimate the quantity of liquid LQ in the container 2); 
a communications interface (transmitter 35) configured to transmit data to a remote computing device (¶[0057] discloses the transmitter 35 is configured to transmit signal SIG2 to a remote base station 37);  and 
a controller configured to (second processor 29): 
determine, based on data received from the fluid detection sensor, a change in a level of fluid of the reservoir across a dispense (¶[0055] discloses the second processor 29 estimate the quantity of the liquid LQ in the container 2 in dependence on the received capacitance signal SIG1); 
determine, based on the change in the level of fluid in the reservoir across the dispense (¶[0055] discloses the capacitance signal SIG1 changes in proportion to changes in the quantity of the liquid LQ in the container 2), an instance in which the level of fluid within the reservoir reaches a threshold level of fluid (¶[0012] discloses the processor may be configured to estimate the quantity of liquid in the container in proportion to the received capacitance signal above a lower signal threshold and/or below an upper signal threshold); and 
[0056] discloses the second processor 29 receives the capacitance signal SIG1 and identifies the applicable capacitance band(threshold level)), transmission of an indication, alert, or information to a remote computing device(¶[0059] discloses the electronic control unit 15 outputs the quantity estimation signal SIG2 to the transmitter 35 for wireless transmission to the base station 37); 
and the remote computing device (base station 37) comprising a remote computing device controller configured to: 
receive, via a remote computing device communications interface (receiver 38), the indication, alert, or information from the fluid dispenser (¶[0073] discloses the capacitance signal SIG1 may be output from the capacitive sensor 14 to the base station 37 to be processed remotely from the dispenser 1); and 
cause performance of a remote computing device action based on receipt of the indication, alert, or information (¶[0073] discloses the base station 37 may schedule servicing of the dispenser 1 in dependence on the estimated quantity of liquid LQ).
With respect to claim 17, Macleod discloses the system of claim 14, wherein the reservoir (container 2) comprises a main body portion (as shown in FIG. 2, the container 2 comprises a bottom wall 3, a sidewall 4 and a top wall 5) and a nozzle portion (dispensing nozzle 10), wherein the reservoir is configured to be positioned with the nozzle portion vertically below the main body portion (Fig. 2 further illustrates the reservoir nozzle portion is positioned vertically below the main body portion), wherein the fluid detection sensor is positioned proximate the nozzle portion and oriented to detect the capacitance level of fluid within the nozzle portion (¶[0049 and 52] discloses capacitive sensor 14 located underside of bottom wall 3. The capacitive sensor 14 is configured to detect changes in the capacitance and, thereby, to estimate the quantity of liquid LQ in the container 2.; Fig. 2 illustrates dispensing nozzle 10 is provided at the bottom wall 3).
With respect to claim 18, Macleod discloses a fluid dispenser (dispenser 1 for dispensing a liquid LQ)comprising: 
a dispenser housing (housing 12) configured to hold a reservoir of fluid for dispensing (container 2), wherein the reservoir comprises a main body portion (as shown in FIG. 2, the container 2 comprises a bottom wall 3, a sidewall 4 and a top wall 5) and a nozzle portion (dispensing nozzle 10); 
a drive assembly (dispensing actuator 13) configured to interact with the reservoir of fluid to cause dispensing of the fluid therefrom (¶[0050] discloses the dispensing actuator 13 provides dispensing means for dispensing the liquid LQ from the container 2); 
a fluid detection sensor (capacitive sensor 14) positioned within the dispenser housing proximate the nozzle portion of the reservoir (¶[0051] discloses the capacitive sensor 14 is adapted to be positioned proximal to the bottom wall 3 of the container 2) and configured to detect a capacitance level within the nozzle portion of the reservoir (¶[0052] discloses the capacitive sensor 14 is configured to detect changes in the capacitance and, thereby, to estimate the quantity of liquid LQ in the container 2); and 
a controller (second processor 29) configured to: 
determine, based on data received from the fluid detection sensor, an instance in which a level of fluid within the reservoir reaches a threshold level of fluid (¶[0012] discloses the processor may be configured to estimate the quantity of liquid in the container in proportion to the received capacitance signal above a lower signal threshold and/or below an upper signal threshold); and 
cause, in an instance in which the level of fluid within the reservoir reaches the threshold level of fluid, a threshold operation to occur (¶[0056] discloses the second processor 29 receives the capacitance signal SIG1 and identifies the applicable capacitance band(threshold level)), wherein the threshold operation comprises at least one of indication of a notification on an interface of the fluid dispenser (¶[0061] discloses the dispenser 1 may optionally comprise a display unit to provide a visual indication of the amount of liquid LQ remaining), transmission of an alert or information to be sent to a remote computing device (¶[0059] discloses the electronic control unit 15 outputs the quantity estimation signal SIG2 to the transmitter 35 for wireless transmission to the base station 37), or modification of an operating parameter of the fluid dispenser.
With respect to claim 21, Macleod discloses the fluid dispenser of claim 18, wherein the reservoir (container 2) is configured to be positioned within the fluid dispenser (dispenser 1) with the nozzle portion vertically below the main body portion (Fig. 2 further illustrates the reservoir nozzle portion is positioned vertically below the main body portion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Macleod in view KUMAR.
With respect to claim 3, Macleod discloses the fluid dispenser of claim 1 above. Macleod in paragraph [0052] discloses that the liquid LQ is electrically conductive and forms a target object for the capacitive sensor 14. The bottom wall 3 of the container 2 is formed from a nonconductive (dielectric) material which forms a gap between the capacitive sensor 14 and the liquid LQ. The distance between the capacitive sensor 14 and the liquid LQ in the bottom of the container 2 is constant. However, changes in the quantity of the liquid LQ in the container 2 alter the effective size of the target object which results in a change in capacitance between the capacitive sensor 14 and the liquid LQ.
However, Macleod is silent about calling this capacitive sensor a single-plate capacitive sensor configured to detect the capacitance level within the reservoir.
KUMAR, from the area of capacitive fluid level sensors, discloses the type of sensor used in Macleod invention act as a single plate capacitor configured to detect fluid level (¶0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the capacitive sensor (14) of Macleod as a single-plate capacitive sensor as identified in the teachings of KUMAR, since the two sensors comprise only a single electrode to perform the function of estimating the quantity of liquid in the container. 
With respect to claim 4, Macleod and KUMAR disclose the fluid dispenser of claim 3 above. Macleod further discloses the fluid detection sensor is configured to detect the capacitance level of a volume of the reservoir proximate the fluid detection sensor (¶[0010 and 0018] discloses Changes in the quantity of liquid in the container change the capacitance signal generated by the capacitive sensor. The estimated quantity signal may comprise an estimated volume of the liquid in the container).
With respect to claim 16, Macleod discloses the system of claim 14 above. Macleod in paragraph [0052] discloses that the liquid LQ is electrically conductive and forms a target object for the capacitive sensor 14. The bottom wall 3 of the container 2 is formed from a nonconductive (dielectric) material which forms a gap between the capacitive sensor 14 and the liquid LQ. The distance between the capacitive sensor 14 and the liquid LQ in the bottom of the container 2 is constant. However, changes in the quantity of the liquid LQ in the container 2 alter the effective size of the target object which results in a change in capacitance between the capacitive sensor 14 and the liquid LQ.
However, Macleod is silent about calling this capacitive sensor a single-plate capacitive sensor configured to detect the capacitance level within the reservoir.
KUMAR, from the area of capacitive fluid level sensors, discloses the type of sensor used in Macleod invention act as a single plate capacitor configured to detect fluid level (¶0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the capacitive sensor (14) of Macleod as a single-plate capacitive sensor as identified in the teachings of KUMAR, since the two sensors comprise only a single electrode to perform the function of estimating the quantity of liquid in the container. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Macleod  as applied to claim 1, and further in view of  Livingston.
With respect to claim 8, Macleod discloses the fluid dispenser of claim 1 above. Macleod discloses the container (2) comprises a main body portion (3-5) and a nozzle portion (10), wherein the capacitive sensor (14) positioned proximate to the nozzle of container 2 to detect the capacitance level of fluid within the container. 
Macleod is silent about the fluid detection sensor is a first fluid detection sensor and the detected capacitance level from the first fluid detection sensor is a first capacitance level, wherein the first fluid detection sensor is positioned proximate the main body portion and oriented to detect the capacitance level of fluid within the main body portion, and wherein the fluid dispenser comprises a second fluid detection sensor positioned within the dispenser housing proximate the nozzle portion of the reservoir and configured to detect a second capacitance level within the nozzle portion of the reservoir.
Livingston discloses upper electrode 12 and middle electrode 14 (interpreted as a first fluid detection sensor)  and detect a first capacitance level, wherein electrodes 12 and 14 are positioned proximate the pipe body 18 and oriented to detect the capacitance level of fluid within the main body portion, and wherein the body 18 comprises lower electrode 16 (interpreted as a second fluid detection sensor) positioned within the lower portion of body and configured to detect fluid levels at the lower portion of body 18 (a second capacitance level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Macleod with the teachings of Livingston so that Macleod invention will have first and second sensors as disclosed in . 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Macleod in view of Proper.
With respect to claim 22, Macleod discloses a fluid dispenser (dispenser 1)comprising: 
a dispenser housing (housing 12) configured to mount underneath a counter and hold a reservoir of fluid for dispensing, wherein the reservoir comprises a main body portion (as shown in FIG. 2, the container 2 comprises a bottom wall 3, a sidewall 4 and a top wall 5) and a nozzle portion (dispensing nozzle 10), wherein the reservoir is configured such that the nozzle portion is positioned vertically above the main body portion (Fig. 2 further illustrates the reservoir nozzle portion is positioned vertically below the main body portion); 
a drive assembly (dispensing actuator 13) configured to interact with the reservoir of fluid to cause dispensing of the fluid therefrom (¶[0050] discloses the dispensing actuator 13 provides dispensing means for dispensing the liquid LQ from the container 2); 
a fluid detection sensor (capacitive sensor 14) positioned within the dispenser housing above the main body portion of the reservoir and oriented generally downwardly into the main body portion(¶[0051] discloses the capacitive sensor 14 is adapted to be positioned proximal to the bottom wall 3 of the container 2), wherein the fluid detection sensor is configured to detect a capacitance level within the main body portion of the reservoir(¶[0052] discloses the capacitive sensor 14 is configured to detect changes in the capacitance and, thereby, to estimate the quantity of liquid LQ in the container 2); and 
a controller configured to (second processor 29):
[0012] discloses the processor may be configured to estimate the quantity of liquid in the container in proportion to the received capacitance signal above a lower signal threshold and/or below an upper signal threshold); and 
cause, in an instance in which the level of fluid within the reservoir reaches the threshold level of fluid, a threshold operation to occur (¶[0056] discloses the second processor 29 receives the capacitance signal SIG1 and identifies the applicable capacitance band(threshold level)), wherein the threshold operation comprises at least one of indication of a notification on an interface of the fluid dispenser (¶[0061] discloses the dispenser 1 may optionally comprise a display unit to provide a visual indication of the amount of liquid LQ remaining), transmission of an alert or information to be sent to a remote computing device (¶[0059] discloses the electronic control unit 15 outputs the quantity estimation signal SIG2 to the transmitter 35 for wireless transmission to the base station 37), or modification of an operating parameter of the fluid dispenser.
Macleod discloses all the claimed invention except the dispenser is an under-counter mounted fluid dispenser.
Proper from the same area of invention discloses an under-counter mounted fluid dispenser (¶[0007] discloses a counter mountable fluid dispenser a below deck reservoir, an above deck spout, and an access panel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Macleod with the teachings of Proper so that Macleod container can be installed into Proper’s fluid dispenser in order to dispense the .   
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Macleod and Proper  as applied to claim 22 above, and further in view of KUMAR.
         With respect to claim 23, Macleod and Proper disclose the under-counter mounted fluid dispenser of claim 22 above. Macleod in paragraph [0052] discloses that the liquid LQ is electrically conductive and forms a target object for the capacitive sensor 14. The bottom wall 3 of the container 2 is formed from a nonconductive (dielectric) material which forms a gap between the capacitive sensor 14 and the liquid LQ. The distance between the capacitive sensor 14 and the liquid LQ in the bottom of the container 2 is constant. However, changes in the quantity of the liquid LQ in the container 2 alter the effective size of the target object which results in a change in capacitance between the capacitive sensor 14 and the liquid LQ.
However, Macleod is silent about calling this capacitive sensor a single-plate capacitive sensor that is configured to detect the capacitance level within the reservoir.
KUMAR, from the area of capacitive fluid level sensors, discloses the type of sensor used in Macleod invention act as acts as a single plate of a capacitor to detect fluid level within container(¶0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the capacitive sensor (14) of Macleod as a single-plate capacitive sensor as identified in the teachings of KUMAR, since the two sensors comprise only a single electrode to perform the function of estimating the quantity of liquid in the container. 
Allowable Subject Matter
Claims 2, 6, 9, 13, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7, 10 and 20 are objected as these claims depend on objected claims.
The references separately or in combination do not appear to teach:
determining an instance in which the level of fluid within the reservoir reaches the threshold level of fluid by determining an instance in which a predetermined number of consecutive changes in the level of fluid that corresponds to an increasing capacitance level within the reservoir occurs, and wherein the predetermined number corresponds to at least two consecutive dispenses as applied to claim 2.
 determining an instance in which a predetermined number of consecutive changes in the level of fluid of the reservoir that corresponds to an increasing capacitance level within the reservoir occurs, and wherein the predetermined number corresponds to at least two consecutive dispenses as applied to claim 6.
determining the change in the level of fluid of the reservoir across the dispense based on a first measured capacitance level taken prior to the dispense and a second measured capacitance level taken after the dispense as applied to claim 9.
determining an instance in which the level of fluid within the reservoir reaches the threshold level of fluid by determining that the determined change in the level of fluid of the reservoir across the dispense is greater than a minimum change in level threshold as applied to claim 13.
determine an instance in which the level of fluid within the reservoir reaches the threshold level of fluid by determining an instance in which a predetermined number of consecutive changes in the level of fluid of the reservoir that corresponds to an increasing capacitance level within the reservoir occurs, and wherein the predetermined number corresponds to at least two consecutive dispenses as applied to claim 15.
determine, based on the data received from the fluid detection sensor, a change in the capacitance level within the nozzle portion between a first nozzle portion reading corresponding to before a dispense occurs and a second nozzle portion reading corresponding to after the dispense occurs; and determine an instance in which the level of fluid within the reservoir reaches the threshold level of fluid based on the determined change in the capacitance level within the nozzle portion between the first nozzle portion reading and the second nozzle portion reading as applied to claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861                                                                                                                                                                                                        
/DAVID Z HUANG/Primary Examiner, Art Unit 2861